Case 0:19-cv-61787-RKA Document 61 Entered on FLSD Docket 05/05/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-61787-CIV-ALTMAN/Hunt

  JAMES EVERETT SHELTON,

          Plaintiff,
  v.

  RAPID RESPONSE MONITORING
  SERVICES INCORPORATED, et al.,

        Defendants.
  _________________________________/

                                    ORDER OF DISMISSAL

          THIS MATTER is before the Court on the Plaintiff’s Notice of Intent To Voluntarily

  Dismiss [ECF No. 60], filed on May 4, 2020. Being fully advised, the Court hereby

          ORDERS that this action is DISMISSED without prejudice. The Clerk shall CLOSE

  the case, all pending deadlines are TERMINATED, and any pending motions are DENIED as

  moot.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 5th day of May 2020.




                                                       ________________________________
                                                       ROY K. ALTMAN
                                                       UNITED STATES DISTRICT JUDGE
  cc:     counsel of record
